NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1306-19

JAMIE B. TRUNCELLITO,

          Petitioner-Appellant,

v.

BOARD OF EDUCATION
OF THE TOWNSHIP OF
LYNDHURST, BERGEN
COUNTY,

          Respondent-Respondent.


                   Submitted November 8, 2021 – Decided January 24, 2022

                   Before Judges Messano and Rose.

                   On appeal from the New Jersey Commissioner of
                   Education, Docket No. 150-6/18.

                   Springstead & Maurice, attorneys for appellant (Alfred
                   F. Maurice and Lauren E. McGovern, of counsel and on
                   the briefs).

                   Sciarrillo, Cornell, Merlino, McKeever & Osborne,
                   LLC, attorneys for respondent Lyndhurst Board of
                   Education (Dennis McKeever and Jaclyn M. Morgese,
                   on the brief).
            Andrew J. Bruck, Acting Attorney General, attorney for
            respondent Commissioner of Education (Michal
            Czarnecki, Deputy Attorney General, on the statement
            in lieu of brief).

PER CURIAM

      Jamie B. Truncellito appeals from the December 3, 2019 final amended

decision of the Commissioner of Education, dismissing her petition that sought

reinstatement as a nontenured guidance counselor with the Township of

Lyndhurst School District. In doing so, the Commissioner rejected the initial

decision of the Administrative Law Judge (ALJ), who concluded the Lyndhurst

Board of Education's nonrenewal determination was improperly motivated by

its desire to fill Truncellito's position with a Lyndhurst resident.

      On appeal, Truncellito argues the Commissioner's decision was arbitrary

and capricious because, among other things, it ignored the ALJ's factual findings

and the governing statute. For the first time on appeal, Truncellito specifically

asserts she had a legislatively conferred right to reside anywhere in the State

while employed by the school district. Maintaining Truncellito was not rehired

for legitimate financial reasons, the Board urges us to affirm. The Board further




                                                                           A-1306-19
                                         2
contends the ALJ's decision was improperly based on unsupported hearsay

evidence.1

      We have considered the parties' arguments in view of the record and

applicable legal standards. Because we conclude the Commissioner erred as a

matter of law and failed to consider the ALJ's factual findings and legal

conclusion that the Board's decision was arbitrary and capricious, we reverse

and remand for further proceedings consistent with this opinion.

      We summarize the pertinent facts from the record before the ALJ. During

the three-day testimonial hearing, Truncellito testified and called seven District

employees, including superintendent, Shauna DeMarco; and Board members,

James Vuono, James Donovan, and Erin Keefe.            The Board presented the

testimony of business administrator, Scott Bisig. The parties also moved into

evidence several documents, although they were not referenced in the ALJ's

decision.

      Hired by the District in August 2016, Truncellito – a nonresident of the

Township – was employed as a high school guidance counselor for the 2016-17



1
  The parties' briefs violate Rule 2:6-8 by failing to cite the transcripts of the
hearing, which were provided upon our request only after the appeal was
scheduled. Instead, the parties cite the ALJ's initial decision. It is unclear from
the record whether the transcripts were reviewed by the Commissioner.
                                                                             A-1306-19
                                        3
and 2017-18 school terms. Following the discovery of a multi-million-dollar

deficit in the Board's combined budgets for the 2016-17 and 2017-18 terms, the

Board and District administrators considered a reduction in force of non tenured

employees and requested the appointment of a state monitor.

      On April 25, 2018, DeMarco issued notices of nonrenewal to all

nontenured employees.     During the Board's May 7, 2018 public meeting,

DeMarco and Bisig presented the 2018-19 budget, which revealed the full

magnitude of the deficit. Notably, the budget included Truncellito's projected

salary for the 2018-19 school term.

      Thereafter, DeMarco conferred with department supervisors and

identified essential nontenured employees for renewal for the 2018-19 term. On

May 23, 2018, Truncellito accepted DeMarco's renewal offer, pending the

Board's approval at its upcoming May 29, 2018 meeting. DeMarco did not

recommend renewal of the two other counselors assigned to the guidance

department because they were less experienced than Truncellito. Lyndhurst

resident, Laura Tunnell, held one of those nontenured positions. Prior to the

May 29 meeting, DeMarco was advised "the only candidate the Board would

support would be Laura Tunnell because she was a 'good kid' from Lyndhurst."




                                                                          A-1306-19
                                       4
      According to Vuono, during the Board's executive meeting, Truncellito's

name was removed from the list of nontenured employees so that her position

would be considered as a separate line item at the May 29 full Board meeting.

He claimed Board vice president, Susan Alcuri, requested his support to rehire

Tunnell rather than Truncellito and that finances were not discussed.

          Similarly, Keefe testified that during the executive meeting, Alcuri stated

unlike Truncellito, the other two guidance counselors were from Lyndhurst and

had lower salaries, and "Lyndhurst people should be hired first." Although

Keefe described the budget deficit as "substantial," it included Truncellito's

salary.

      Donovan echoed Keefe's testimony that the budget included the necessary

funds to rehire Truncellito. Without specifying Alcuri by name, Donovan stat ed

"certain" Board members were against Truncellito because she was not from

Lyndhurst.

      In a five-to-four vote during its May 29 meeting, the Board rejected

DeMarco's recommendation to rehire Truncellito. Notably, at the hearing before

the ALJ, the Board produced none of the members who voted against

Truncellito's rehiring. And Bisig testified "he had no knowledge as to why

Truncellito was not hired."


                                                                               A-1306-19
                                           5
      During the summer of 2018, a state monitor was appointed to manage the

District's finances. Empowered to amend the 2018-19 budget, the monitor "did

not non-renew any of the non-tenured employees approved" under the budget.

As of the hearing, Truncellito's position remained unfilled.

      Following the submission of post-hearing briefs, the ALJ issued an initial

decision, finding the following facts based on his assessment that "each and

every witness" was "entirely credible":

                  The moneys necessary to fund Truncellito's
            employment for the 2018-[]19 school year were
            available and accounted for in the 2018-[]19 District
            Budget. Truncellito was non-renewed at the May 29,
            2018[] Board meeting because a faction of Board
            members, including Member Alcuri, wished to free the
            position held by Truncellito so that it may be filled by
            a Lyndhurst resident. The decision by these Board
            members was not motivated by concerns regarding any
            budget shortfalls but instead the decision was purely
            motivated by [a]n interest to employ Lyndhurst
            residents over non-Lyndhurst residents.

Citing N.J.S.A. 18A:27-4.1(b), the ALJ concluded the Board's reasons

underscoring its vote against Truncellito were arbitrary and capricious.

Accordingly, the ALJ granted Truncellito's petition, thereby reinstating her

position as school counselor for the 2019-20 school term, with backpay for the

2018-19 term.



                                                                          A-1306-19
                                          6
      The Board filed exceptions to the ALJ's decision, and Truncellito filed a

reply. Finding the Board's exceptions were untimely, the Commissioner issued

a terse written decision, without considering the Board's exceptions. Without

reaching the ALJ's factual findings, the Commissioner rejected the ALJ's

decision on legal grounds and dismissed Truncellito's petition. Upon the Board's

ensuing application, the Commissioner reopened the matter, considered the

Board's exceptions, and amended the final decision to include the Board's

contentions.   In all other respects, the Commissioner's decision remained

unchanged.

      "Our review of administrative agency action is limited[,]" Russo v. Bd. of

Trs., Police & Firemen's Ret. Sys., 206 N.J. 14, 27 (2011), but "we cannot be

relegated to a mere rubber-stamp of agency action." Williams v. Dep't of Corr.,

330 N.J. Super. 197, 204 (App. Div. 2000). Rather, we engage in a careful and

principled examination of the agency's findings. Ibid.

      A reviewing "court ordinarily should not disturb an administrative

agency's determinations or findings unless there is a clear showing that (1) the

agency did not follow the law; (2) the decision was arbitrary, capricious, or

unreasonable; or (3) the decision was not supported by substantial evidence." In

re Virtua-West Jersey Hosp. Voorhees for a Certificate of Need, 194 N.J. 413,


                                                                          A-1306-19
                                       7
422 (2008).    "The burden of demonstrating that the agency's action was

arbitrary, capricious or unreasonable rests upon the [party] challenging the

administrative action." In re Arenas, 385 N.J. Super. 440, 443-44 (App. Div.

2006).

      We are not bound by "an agency's interpretation of a statute or case law,"

which we review de novo. Russo, 206 N.J. at 27. "When an agency's decision

is not accompanied by the necessary findings of fact, the usual remedy is to

remand the matter to the agency to correct the deficiency." In re Issuance of a

Permit by Dep't of Env't Prot. to Ciba-Geigy Corp., 120 N.J. 164, 173 (1990).

      Historically, our courts have recognized a board of education has broad

"discretionary authority to decide whether any particular teacher should or

should not be reengaged." Donaldson v. Bd. of Educ. of N. Wildwood, 65 N.J.

236, 245-46 (1974).       Thus, we have recognized "absent constitutional

constraints or legislation affecting the tenure rights of teachers, local boards of

education have an almost complete right to terminate the services of a teacher

who has no tenure and is regarded as undesirable by the local board." Dore v.

Bedminster Twp. Bd. of Educ., 185 N.J. Super. 447, 456 (App. Div. 1982).

      After our decision in Dore, in 1995, the Legislature enacted N.J.S.A.

18A:27-4.1(b), which provides in pertinent part:


                                                                             A-1306-19
                                        8
                  A board of education shall renew the employment
            contract of a certificated or non-certificated officer or
            employee only upon the recommendation of the chief
            school administrator and by a roll call majority vote of
            the full membership of the board. The board shall not
            withhold its approval for arbitrary and capricious
            reasons. . . .
            [(Emphasis added).]

The statute's plain terms circumscribe the board's power to withhold approval of

a non-tenured employee. The board may "decline to follow a [superintendent's]

recommendation for renewal but may not do so arbitrarily and capriciously."

Jackson Twp. Bd. of Educ. v. Jackson Educ. Ass'n ex rel. Scelba, 334 N.J. Super.

162, 168 (App. Div. 2000).

      In the present matter, citing our decision in Dore, the Commissioner

dismissed Truncellito's petition, summarily concluding she failed to assert a

constitutional or statutory right that would otherwise entitle her to challenge the

Board's vote. According to the Commissioner:

            A board of education has virtually unlimited discretion
            in hiring or renewing non-tenured staff members absent
            constitutional constraints or legislatively-conferred
            rights. . . . As such, where a non-tenured staff member
            challenges a district board's decision to terminate her
            employment on the grounds that the reasons provided
            by the board are not supported by the facts, she is
            entitled to litigate that question only if the facts she
            alleges, if true, would constitute a violation of
            constitutional or legislatively-conferred rights. . . . In


                                                                             A-1306-19
                                        9
            this case, petitioner has specifically stated that she is
            not arguing that her constitutional rights were violated.
            Furthermore, she has not alleged a violation of any
            legislatively-conferred right.

      In doing so, the Commissioner failed to review the ALJ's decision that the

Board's conduct was arbitrary and capricious under N.J.S.A. 18A:27-4.1.

Indeed, the Commissioner's decision does not reference the statute, which was

enacted more than a decade after our decision in Dore. While Truncellito

belatedly claims the Board violated her statutory right to live outside

Lyndhurst,2 we conclude the Commissioner erred as a matter of law by failing

to consider whether Truncellito sustained her burden of demonstrating the

board's decision not to renew her contract was arbitrary and capricious pursuant

to N.J.S.A. 18:27-4.1(b), as determined by the ALJ.

      We turn briefly to the Board's argument that the hearsay evidence relied

upon by the ALJ was not supported by legally competent evidence in the record,

and therefore, did not satisfy the "residuum rule" for administrative agency

hearings. See N.J.A.C. 1:1-15.5 (permitting the admission of hearsay evidence

in an administrative hearing, provided "some legally competent evidence . . .



2
  See N.J.S.A. 18A:26-1.1 (providing, in full: "No board of education of any
school district shall require any teaching staff member to reside within the
school district within which he [or she] is employed.").
                                                                          A-1306-19
                                      10
exist[s] to support each ultimate finding of fact to an extent sufficient to provide

assurances of reliability and to avoid the fact or appearance of arbitrariness");

see also Ruroede v. Borough of Hasbrouck Heights, 214 N.J. 338, 359-60 (2013)

("The competent evidence standard applied to ultimate facts requires affirmance

if the finding could reasonably be made.").

        From our review of the record, it is unclear whether the Board raised a

hearsay challenge before the ALJ. Other than a single hearsay objection raised

by the Board during cross-examination of Keefe – combined with an objection

based on the attorney-client privilege – the Board did not object to the testimony

concerning Alcuri's conversations with the testifying Board members that the

Board now claims ran afoul of the residuum rule. 3 To be sure, the Board's post-

hearing brief challenges the sufficiency of the evidence adduced at the hearing ,

noting Truncellito "failed to call Ms. Alcuri as a witness." But the Board's post-

hearing brief made no reference whatsoever to N.J.A.C. 1:1-15.5 or the case law

interpreting the statute. This argument appears for the first time in the Board's

exceptions to the ALJ's decision.

        Notably, however, the Statement of Items Comprising the Record on

Appeal lists a motion to bar the testimony of Vuono and Donovan, but the


3
    The ALJ noted the Board's objection and permitted the questioning to proceed.
                                                                              A-1306-19
                                        11
motion is not referenced in the parties' appellate briefs or otherwise r eferenced

in the record before the ALJ. Accordingly, we cannot discern from the record

before us whether the hearsay issue was properly raised prior to the hearing,

thereby affording Truncellito the opportunity to call Alcuri as a witness if

necessary.

      We therefore remand the matter to the Commissioner to consider the ALJ's

factual findings in view of the governing statutes, the record developed at the

hearing, and the parties' arguments before the ALJ. Following review of the

record, should the Commissioner reject or modify the ALJ's factual or credibility

findings, the Commissioner shall explain why the ALJ's findings were

"arbitrary, capricious or unreasonable or [we]re not supported by sufficient,

competent, and credible evidence in the record." N.J.S.A. 52:14B-10(c). We

do not foreclose the Commissioner's discretion to remand the matter to the ALJ

to address the applicability of the residuum rule including, for example, whether

the sufficiency of the hearsay evidence adduced at the hearing was raised prior

to the commencement of testimony, or whether the hearing should be reopened.

In remanding this matter, we express no opinion on the outcome.

      Reversed and remanded. We do not retain jurisdiction.




                                                                            A-1306-19
                                       12